Exhibit No. 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is entered into to be effective as
of the 5th day of February, 2007 (the “Effective Date”), by and between Evans
National Bank, a national banking corporation with offices at 14-16 North Main
Street, Angola, New York 14006 (the “Bank”) and Gary A. Kajtoch (the “Employee”)
to set forth the terms and conditions under which the Bank shall employ the
Employee.

For good and valuable consideration, the receipt of which is acknowledged by the
parties, it is agreed as follows:

1. EMPLOYMENT. The Bank hereby employs the Employee and the Employee hereby
accepts such employment, subject to the terms and conditions herein set forth.
The Employee shall hold the offices of Chief Financial Officer and Senior Vice
President of the Bank effective as of the Effective Date reporting to the Chief
Executive Officer and/or the Board of Directors of the Bank (the “Bank Board”).

2. TERM. The initial term of employment under this Agreement shall begin on the
Effective Date hereof and shall continue until December 31, 2011, subject to
prior termination in accordance with the terms of this Agreement (the “Initial
Term”). Subject to the rights of the parties hereunder to terminate employment
hereunder, the Initial Term may be extended annually by appropriate action of
the Bank Board for successive additional periods of one (1) year commencing on
December 31, 2007 and each anniversary thereof (each such period, an “Additional
Term” and together with the Initial Term collectively, the “Term”).

3. DUTIES.

(a) The Employee shall perform such services, duties and functions as the Bank
Board may lawfully assign to him and as are typically performed by executives in
such senior executive position, and the Employee shall perform such services,
duties and/or functions consistent with the office or offices in which he is
serving and its responsibilities as may from time to time be prescribed by the
Bank Board, and shall comply in the performance of his services, duties and
functions with the policies of the Bank and the Bank Board, and be subject to
the direction of the Bank Board.

(b) The Employee shall devote all of his business time and attention, reasonable
vaction time and absences for sickness excepted, to the business and affairs of
the Bank.

(c) The Employee shall be subject to the Bank’s rules, practices and policies
applicable to the Bank’s executive officers.

(d) The Employee shall be appointed to serve as chairman of the Bank’s ALCO
Committee, and he shall serve in such position at the discretion of the Bank
Board.

(e) The Employee shall participate in the Bank’s Investment Committee and Senior
Management Operating Committee.

4. COMPENSATION. As compensation for the employment services to be rendered by
the Employee hereunder, the Bank agrees to pay, and the Employee agrees to
accept, payable in equal installments in accordance with the Bank’s practice, an
initial annual base salary of $150,000. The Employee’s annual salary hereunder
for the remaining years of employment shall be determined by the Bank Board in
its sole discretion, provided, however, that the Employee’s annual base salary
shall not be reduced below $150,000. The Employee’s performance appraisal and
salary review shall occur annually on a calendar year basis with the first
review to be held as of January 1, 2008. Beginning with the calendar year 2007,
the Employee shall be eligible for an annual bonus as may be deemed appropriate
by the Bank Board in its sole discretion.

5. BENEFITS.

(a) Employee shall be entitled to 4 weeks of paid vacation per year (in
accordance with the Bank’s vacation policy as in effect from time to time), and
to participate in such benefit plans and arrangements and receive any other
benefits customarily provided by the Bank to its senior management personnel
(including any profit sharing, pension, short- and long-term disability
insurance, hospital, major medical insurance and group life insurance plans in
accordance with the terms of such plans) and for which the Employee shall
qualify, and as such plans, programs, and arrangements are from time to time
amended or modified by the Bank (the “Benefit Plans”). Nothing in this Agreement
shall be construed to require the Bank to establish any specific plan(s) or to
prevent the Bank from amending, modifying or terminating any Benefit Plan.

(b) The Bank shall reimburse the Employee, upon presentment of suitable
vouchers, for his reasonable business expenses, including travel expenses,
incurred or paid by the Employee in connection with his employment hereunder in
accordance with Bank policy as established from time to time by the Bank Board.
The Bank shall also pay or reimburse the Employee for fees and expenses
associated with membership in trade associations and professional memberships
related to the business of the Bank and the Employee’s employment.

6. TERMINATION OF EMPLOYMENT; EFFECT OF TERMINATION.

(a) The Employee’s employment hereunder shall terminate upon the first to occur
of the following:

(i) upon 90 days’ prior written notice to the Employee upon determination by the
Bank Board that the Employee’s employment shall be terminated for any reason
which would not constitute termination “for cause” (as herein defined);

(ii) upon written notice to the Employee upon determination by the Bank Board
that the Employee’s employment shall be terminated “for cause”;



  (iii)   automatically upon the death of the Employee;

(iv) in accordance with the terms of Section 7 upon the “disability” (as
hereinafter defined) of the Employee; and

(v) upon 90 days’ prior written notice by the Employee to the Bank Board of the
Employee’s voluntary termination of his employment.

(b) For the purposes of this Agreement “for cause” shall mean (i) Employee’s
dishonesty, willful misconduct, gross negligence, or fraud in the Employee’s
dealings with the Bank or any of its affiliates or with any of the Bank’s or its
affiliates’ customers or otherwise, (ii) conduct of Employee which is unbecoming
a banker, (iii) indictment of Employee for any crime which in the reasonable
judgment of the Bank Board adversely affects the good name and reputation of the
Bank or any of its affiliates, or (iv) material neglect or failure by the
Employee to fulfill the Employee’s obligations as Chief Financial Officer and/or
Senior Vice President of the Bank as contemplated by this Agreement where such
neglect or failure shall not have ceased or been remedied within two weeks
following written warning from the Bank Board.

(c) In the event the Employee’s employment is terminated without cause pursuant
to Section 6(a)(i) above, the Bank shall pay the Employee, for a period equal to
the then remaining Term of this Agreement, a monthly payment (subject to
applicable tax withholding) equal to one-twelfth of his then annual base salary,
which amount shall be in lieu of any and all other payments due and owing to the
Employee under the terms of this Agreement (other than any payments or benefits
payable under the terms of the Benefit Plans).The Bank’s obligation to make
payments under this Section 6(c) shall be conditional upon the Employee’s
compliance with his obligations under Sections 11, 12, 13 and 14 hereof.

(d) If the Employee should die during the term of his employment hereunder, this
Agreement shall terminate immediately. In such event, the estate of the Employee
shall thereupon be entitled to receive such portion of the Employee’s then
annual base salary as has been accrued through the date of his death. The
Employee’s estate also shall be entitled to any amounts or benefits payable
under the terms of the Benefit Plans.

(e) Upon termination of the Employee’s employment by the Bank for cause or by
the Employee pursuant to Section 6(a)(v), the Employee shall not be entitled to
any amounts or benefits hereunder other than such portion of the Employee’s
annual salary as has been accrued through the date of his termination of
employment and any accrued and unpaid vacation pay through the date of his
termination of employment (as provided in the Bank’s vacation policy as in
effect from time to time and consistent with applicable law).

7. DISABILITY. The Employee’s employment may also be terminated upon written
notice to the Employee by the Bank in the event of the Employee’s disability.
For purposes of this Agreement “disability” shall mean the Employee’s physical
or mental incapacity which prevents the Employee from performing the Employee’s
normal duties on a full time basis, which condition, in the reasonable judgment
of the Bank Board after consultation with medical advisors satisfactory to such
Board and the Employee, is likely to continue for a sufficiently long period of
time so as to be materially detrimental to the Bank’s operations. Any
termination pursuant to this Section 7 shall be effective on the date 30 days
after which the Employee shall have received written notice of the Bank’s
election to terminate hereunder. In such event, the Employee shall thereupon be
entitled to receive, for a period equal to the shorter of (i) 180 days from the
effective date of the Employee’s termination of employment under this Section 7
or (ii) until such date the Employee becomes eligible for long term disability
payments under the Bank’s then existing long term disability plan, continued
scheduled monthly payments of the Employee’s then annual base salary. Employee
shall also be entitled to any amounts or benefits payable under the terms of the
Benefit Plans.

8. ASSIGNMENT. This Agreement is personal to the Employee and the Employee may
not assign or transfer any part of his rights or duties hereunder, or any
compensation due to the Employee hereunder, to any other person, except that
this Agreement shall inure to the benefit of and be enforceable by the
Employee’s personal or legal representatives, executors, administrators, heirs,
distributees, devises, legatees or beneficiaries. No payment pursuant to any
will or the laws of descent and distribution shall be made hereunder unless the
Bank shall have been furnished with a copy of such will and/or such other
evidence as the Bank Board may deem necessary to establish the validity of the
payment.

9. AMENDMENT. No provisions of this Agreement may be modified, waived, or
discharged unless such waiver, modification, or discharge is agreed to in a
writing signed by the Employee and by the Chairman of the Bank Board or such
other director or officer as may be specifically designated by the Bank Board.
Waiver by any party of any breach of or failure to comply with any provision of
this Agreement by the other party shall not be construed as, or constitute, a
continuing waiver of such provision, or a waiver of any other breach of, or
failure to comply with, any other provision of this Agreement.

10. ARBITRATION.

(a) Any disagreement, dispute, controversy or claim arising out of or relating
to this Agreement or the interpretation or validity hereof shall be settled
exclusively and finally by arbitration. It is specifically understood and agreed
that any disagreement, dispute or controversy which cannot be resolved between
the parties, including without limitation any matter relating to the
interpretation of this Agreement, may be submitted to arbitration irrespective
of the magnitude thereof, the amount in controversy or whether such
disagreement, dispute or controversy would otherwise be considered justifiable
or ripe for resolution by a court or arbitral tribunal. The arbitration shall be
conducted in accordance with the Commercial Arbitration Rules of the American
Arbitration Association (the “AAA”).

(b) The arbitral tribunal shall consist of one arbitrator who shall be an
attorney of recognized standing at the bar with at least 15 years experience in
the practice of law. The parties to the arbitration jointly shall directly
appoint such arbitrator within 30 days of initiation of the arbitration. If the
parties shall fail to appoint such arbitrator as provided above, such arbitrator
shall be appointed by the AAA as provided in the Commercial Arbitration Rules
and shall be a person who (i) maintains his or her principal place of business
either within 75 miles of Buffalo, New York and (ii) has had substantial
experience in commercial and business matters. The arbitration shall be
conducted within the Buffalo, New York metropolitan area or in such other city
in the United States of America as the parties to the dispute may designate by
mutual written consent. The arbitrator shall award reimbursement to the
prevailing party in the arbitration of its reasonable expenses of the
arbitration (including costs and reasonable attorneys’ fees).

(c) At any oral hearing of evidence in connection with the arbitration, each
party thereto or its legal counsel shall have the right to examine its witnesses
and to cross-examine the witnesses of any opposing party. No evidence of any
witness shall be presented unless the opposing party or parties shall have the
opportunity to cross-examine such witness, except as the parties to the dispute
otherwise agree in writing or except under extraordinary circumstances where the
interests of justice require a different procedure.

(d) A decision or award of the arbitral tribunal shall be final and binding upon
the parties to the arbitration proceeding. The parties hereto hereby waive to
the extent permitted by law any rights to appeal or to seek review of such award
by any court or tribunal. The parties hereto agree that the arbitral award may
be enforced, against the parties to the arbitration proceeding or their assets
wherever they may be found and that a judgment upon the arbitral award may be
entered in any court having jurisdiction thereof.

11. CONFIDENTIALITY. The Employee agrees that he shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of the Employee’s assigned duties and for the
benefit of the Bank, either during the period of the Employee’s employment or at
any time thereafter, any nonpublic, proprietary or confidential information,
knowledge or data relating or belonging to the Bank or any of its affiliates,
which shall have been obtained by the Employee during the Employee’s employment
by the Bank or any its affiliates. The foregoing shall not apply to information
that (i) was known to the public prior to its disclosure to the Employee;
(ii) becomes known to the public subsequent to disclosure to the Employee
through no wrongful act of the Employee or any representative of the Employee;
or (iii) the Employee is required to disclose by applicable law, regulation or
legal process (provided that the Employee provides the Bank with prior notice of
the contemplated disclosure and reasonably cooperates with the Bank at its
expense in seeking a protective order or other appropriate protection of such
information). Notwithstanding clauses (i) and (ii) of the preceding sentence,
the Employee’s obligation to maintain such disclosed information in confidence
shall not terminate where only portions of the information are in the public
domain.

12. NONCOMPETITION AGREEMENT.

(a) In view of the unique and valuable services expected to be rendered by the
Employee to the Bank and in consideration of the compensation to be received
hereunder, during the Employee’s employment by the Bank and, unless the
Employee’s employment is terminated for cause as defined in Section 6(b), for a
period of one year following the termination of the Employee’s employment
hereunder (the “Non-Competition Period”), the Employee agrees that the Employee
will not, directly or indirectly, own, manage, operate, control, be employed by
(whether as an employee, consultant, independent contractor or otherwise, and
whether or not for compensation) or render services to any person, firm,
corporation or other entity, in whatever form, engaged in any business of the
same type as any business in which the Bank or any of the Bank’s affililiates is
engaged at the effective date of termination or in which they have proposed, on
or prior to such date, to be engaged in on or after such date and in which the
Employee has been involved to any extent (other than DE MINIMIS) at any time
during the 12-month period ending with the effective date of termination, in any
locale of the United States in which the Bank conducts business. This Section 12
shall not prevent the Employee from owning not more than one percent of the
total shares of all classes of stock outstanding of any publicly held entity
engaged in such business, nor will it restrict the Employee from rendering
services to charitable organizations, as such term is defined in Section 501(c)
of the Internal Revenue Code of 1986 (the “Code”).

(b) If any portion of the restrictions set forth in this Section 12 should, for
any reason whatsoever, be declared invalid by a court or tribunal of competent
jurisdiction, the validity or enforceability of the remainder of such
restrictions shall not thereby be adversely affected.

(c) The Employee acknowledges that the territorial and time limitations set
forth in this Section 12 are reasonable and properly required for the adequate
protection of the business of the Bank and its affiliates. The Employee hereby
waives, to the extent permitted by law, any and all right to contest the
validity of this Section 12 on the ground of breadth of its geographic or
product and service coverage or length of term. In the event any such
territorial or time limitation is deemed to be unreasonable by a court or
tribunal of competent jurisdiction, the Employee agrees to the reduction of the
territorial or time limitation to the area or period which such court or
tribunal shall deem reasonable.

13. NON-SOLICITATION AGREEMENT.

During the Employee’s employment with the Bank and continuing during the
Non-Competition Period, the Employee agrees that he will not, directly or
indirectly, individually or on behalf of any other person, firm, corporation or
other entity, knowingly solicit, aid or induce (a) any managerial level employee
of the Bank or any of its affiliates to leave such employment in order to accept
employment with or render services to or with any other person, firm,
corporation or other entity unaffiliated with the Bank or knowingly take any
action to materially assist or aid any other person, firm, corporation or other
entity in identifying or hiring any such employee or (b) any customer of the
Bank or any customer of any of the Bank’s affiliates to purchase goods or
services then sold by the Bank or any of its affiliates from another person,
firm, corporation or other entity or assist or aid any other persons or entity
in identifying or soliciting any such customer.

1

14. NONCOMPETITION ACKNOWLEDGEMENTS RESPECTING RESTRICTIVE COVENANTS

(a) No Adequate Remedy at Law. The Employee acknowledges that it is impossible
to measure in money the damages that will accrue to the Bank in the event that
the Employee breaches, or threatens to commit a breach of, any of the
restrictive covenants set forth in Sections 11, 12 and 13 (individually, a
“Restrictive Covenant” and collectively, the “Restrictive Covenants”) and that
any such damages, in any event, would be inadequate and insufficient. Therefore,
if the Employee breaches, or threatens to commit a breach of, any Restrictive
Covenant, the Bank or affiliate thereof shall have, in addition to, and not in
lieu of, any other rights and remedies available to them under law and in
equity, the right to injunctive relief and/or to have the Restrictive Covenants
specifically enforced by a court or tribunal of competent jurisdiction, without
the posting of any bond or other security. If the Bank or any of its affiliates
shall institute any action or proceeding to enforce a Restrictive Covenant, the
Employee hereby waives, and agrees not to assert in any such action or
proceeding, the claim or defense that the Bank or any of its affiliates have an
adequate remedy at law. Notwithstanding the foregoing, nothing herein shall
constitute a waiver by the Employee of his right to contest whether a breach or
threatened breach of any Restrictive Covenant has occurred. The Employee shall
inform any future employer of the Restrictive Covenants and provide such
employer with a copy thereof, prior to the commencement of that employment.

(b) Injunctive Relief Not Exclusive Remedy. In the event of a breach of any of
the Restrictive Covenants, the Employee agrees that, in addition to any
injunctive relief as described in Section 14(a) above, the Bank and any of its
affiliates shall be entitled to any other appropriate legal or equitable remedy.

(c) Sections Reasonable, Fair and Equitable. The Employee agrees that the
provisions of Sections 11, 12, 13 and this Section 14 are reasonable, fair and
equitable in light of his duties and responsibilities under this Agreement and
the benefits to be provided to him under this Agreement and that it is necessary
to protect the legitimate business interests of the Bank and that the Employee
has had independent legal advice in so concluding.

15. MISCELLANEOUS

15.1 NOTICE. All notices, requests, demands, and other communications required
or permitted to be given by either party to the other party by this Agreement
(including, without limitation, any notice of termination of employment and any
notice under the Commercial Arbitration Rules of an intention to arbitrate)
shall be in writing and shall be deemed to have been duly given when delivered
personally or when mailed by certified or registered mail, return receipt
requested, postage prepaid, at the address of the other party, as set forth
below, and shall be deemed to have been duly received when delivered personally
or received by such mailing or upon refusal of the receiving party to accept
such personal delivery or receipt of such mailing:

If to the Bank to:

Evans National Bank

One Grimsby Drive
Hamburg, New York 14075
Attention: Chairman of the Board of Directors

2

If to the Employee, to:

Mr. Gary A. Kojtoch

c/o Evans National Bank

One Grimsby Drive
Hamburg, New York 14075

Either party hereto may change its address for purposes of this Section 15 by
giving written notice to the other party hereto.

15.2 ENFORCEABILITY. If any term or provision of this Agreement or the
application thereof to any person or circumstance shall to any extent be invalid
or unenforceable, the remainder of this Agreement or the application of such
term or provision to persons or circumstances other than those as to which it is
held invalid or unenforceable shall not be affected thereby, and each term, and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.

15.3 COUNTERPARTS. This Agreement may be signed in counterparts with the same
effect as if the signatures to each counterpart were upon a single instrument,
and all such counterparts together shall be deemed an original of this
Agreement. For purposes of this Agreement, a facsimile copy of a party’s
signature shall be sufficient to bind such party.

15.4 GOVERNING LAW. This Agreement has been executed and delivered in the State
of New York and shall in all respects be governed by, and construed and enforced
in accordance with, the laws of the State of New York.

15.5 ENTIRE AGREEMENT. Except as explicitly provided for herein, this Agreement
supersedes any and all other oral or written agreements (including (but not
limited to) any prior or current employment agreement or arrangement) heretofore
made relating to the subject matter hereof and constitutes the entire agreement
of the parties relating to the subject matter hereof.

15.6 TREATMENT AS NON-QUALIFIED DEFERRED COMPENSATION. The parties acknowledge
that certain payments under this Agreement may be treated as non-qualified
deferred compensation subject to Section 409A of the Internal Revenue Code of
1986, as amended. In order that this Agreement complies with Section 409A, the
parties agree (i) that the benefits payable under Section 6 hereof are payable
only upon the Employee’s separation from service, as such term is used in
Section 409A, (ii) that if the Employee is determined to be a “specified
employee”, as defined in Section 409A, of a “corporation with publicly traded
stock”, as such phrase is used in Section 409A, than all payments under
Section 6 which are subject to Section 409A shall be delayed for a period of six
(6) months after the date of the Employee’s separation from service, (iii) that
the payments under Section 6 cannot be accelerated under the terms of this
Agreement, (iv) that there is neither any “initial deferral election” nor any
“subsequent elections”, as such terms are used in Section 409A, provided to the
Employee relating to any benefits under Section 6 which are subject to Section
409A, and (v) that the benefits under Section 6 hereof are not, and shall not be
funded through a trust located outside the United States. It is the expressed
intention of the parties that this Agreement comply with Section 409A, and its
terms and provisions shall be construed and interpreted to the extent possible
in a manner consistent with such intent.

15.7 SURVIVAL. Except as otherwise expressly provided herein, the termination of
the Employee’s employment hereunder or the expiration of this Agreement shall
not affect the enforceability of Sections 6(c), 11, 12, 13, 14 and Section 15
hereof or of any provisions hereof requiring the payment of certain amounts
following such termination or expiration

IN WITNESS WHEREOF, the parties have executed this Agreement this 20th day of
April 2007, to be effective as of the Effective Date.

EVANS NATIONAL BANK

     
By:
  /s/David J. Nasca
 
   
Name:
Title:
  David J Nasca
Chief Executive Officer & President
 
   
By:
  /s/ Gary A. Kajtoch
 
   
Name:
  Gary A. Kajtoch
 
   

3